IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0947
                               Filed August 1, 2018


IN THE INTEREST OF M.D., K.T, G.A., E.A., & S.A.,
Minor Children,

K.A., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Ida County, Patrick H. Tott, Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Robert B. Deck of Deck Law PLC, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Lesley D. Rynell, Public Defender, Sioux City, guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                            2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her children. She

does not dispute the State proved the grounds for termination. Instead, she argues

the juvenile court abused its discretion by refusing to continue the termination

hearing and violated her procedural due process rights by restricting her telephonic

participation in the hearing to her own testimony.

       We review termination proceedings de novo. See In re A.M., 843 N.W.2d

100, 110 (Iowa 2014). We review the denial of a motion for a continuance under

an abuse-of-discretion standard. See In re C.W., 554 N.W.2d 279, 281 (Iowa Ct.

App. 1996).     We reverse only if the denial of the motion to continue was

unreasonable under the circumstances and injustice will result to the party

requesting the continuance. See id.

       The mother moved to continue the termination hearing because she was

incarcerated and unable to attend the hearing in person. The court denied the

motion, finding “a delay in the determination of permanency for the children would

not be in the children’s best interests.” Because “[a] sense of urgency exists in

termination cases due to the importance of stability in a child’s life,” id., the juvenile

court did not abuse its discretion in denying the mother’s motion to continue the

termination hearing.

       As an alternative to continuing the termination hearing, the mother

requested to take part in the hearing telephonically.           The court granted the

mother’s request “for purposes of providing her own testimony and cross

examination” and allowed her “to testify after the other parties have presented their

case’s in chief so that her counsel can advise her of the nature of the evidence
                                          3


presented at the trial prior to her testimony.” The mother’s attorney was present

at the termination hearing. The mother was not on the phone to hear the evidence

presented by the State and the father at the hearing. After the State rested and

after the father testified, a recess was taken. The mother was called and she

testified telephonically. At the end of her testimony, she was allowed to speak

briefly with her attorney. The call was ended and the parties proceeded with

closing arguments.

        On appeal, the mother claims that by being prohibited from being on the

telephone during the entire termination hearing she was denied her the right to

confront witnesses, to assist her attorney with the cross-examination of witnesses,

and to know the evidence presented against her. The procedure followed in this

case was “good enough” under our precedent. See In re K.M., No. 16-0795, 2016

WL 4379375, at *4 n.3 (Iowa Ct. App. Aug. 17, 2016) (collecting cases and citing

In re J.S., 470 N.W.2d 48, 52 (Iowa Ct. App. 1991) (holding the juvenile court

afforded a parent due process if given notice of the proceedings, represented by

counsel who is present at the proceedings, and afforded the opportunity to present

testimony—by deposition)), further review denied (Sept. 8, 2016). In In re K.M. we

said:

               Just because the process employed here was good enough
        does not make it right. We note that the due process requirements
        outlined in our prior cases are a floor, not a ceiling. Although the
        court was not required to permit the mother to remain on the
        telephone during the proceedings, we see ample reasons why an
        incarcerated parent should be permitted to do so. If a witness is
        providing untruthful or biased testimony about an interaction with the
        parent, it is the parent who is in the best position to recognize it.
        Hearing the evidence as it comes in—either in person or
        telephonically—provides a parent with the opportunity to confer with
        counsel and potentially offer points of rebuttal to that evidence.
                                        4


             We see no reason for the denial of the mother’s participation
      in the termination hearing—nor was any articulated by the court.
      Certainly, the court must be allowed to run its own courtroom as it
      sees fit, and if the mother was disruptive during the proceedings, the
      court could have denied her continued participation. But where . . .
      no reason was shown to preclude her participation in the entire
      hearing, the better practice would have been to allow it. Just
      because a parent’s participation is not constitutionally required does
      not mean it should be denied without reason.

Id. We have said, “The better practice, however, would be to allow parental

participation when requested and feasible.” In re N.W., No.12-1233, 2012 WL

3860661, at *1 n.1 (Iowa Ct. App. Sept. 6, 2012). The State acknowledges this

would be the better practice. But, because the procedure utilized here was good

enough to meet minimum due process requirements, we affirm.

      AFFIRMED.